ACCEPTED
                                                                                   14-15-00396-CV
                                                                   FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                               5/7/2015 9:31:47 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                      IN THE COURT OF APPEALS
              FOR THE 14TH JUDICIAL DISTRICT OF TEXAS
                          HOUSTON, TEXAS
        ______________________________________________________

                          No. 14-15-00396-CV
       _______________________________________________________

                JARED WOODFILL AND F.N. WILLIAMS, SR.
                             Appellants,

                                      v.

ANNISE D. PARKER, MAYOR; ANNA RUSSELL, CITY SECRETARY; AND
                  THE CITY OF HOUSTON, TEXAS.
                             Appellees.
__________________________________________________________________

   On Appeal from the 152nd Judicial District Court of Harris County, Texas
                     Trial Court Cause No. 2014-44974
__________________________________________________________________

APPELLANTS’ REPLY TO APPELLEES’ RESPONSE TO EMERGENCY
                 MOTION FOR EXPEDITED
            BRIEFING SCHEDULE AND DECISION

TO THE HONORABLE JUSTICES OF THIS COURT:

      COME NOW, Jared Woodfill and F.N. Williams, Sr. (hereinafter

“Appellants”) in the above-referenced matter and file this Reply to Appellees’

Response to Emergency Motion for Expedited Briefing Schedule and Decision

and, as such, will show as follows:




                                      1
                                  I.     FACTS

      1.    This case was tried in front of a Jury in late January, 2015. After

numerous post-trial hearings, Judge Robert Schaeffer signed a Final Judgment on

April 17, 2015 that determined that Appellants fell short of the minimum required

number of signatures by a little more than 500 signatures. A copy of the Court’s

Final Judgment is attached hereto as Exhibit 1.

      2.    A representative copy of a single page from the Referendum Petition

is attached hereto as Exhibit 2. Under the Houston City Charter, registered voters

living within the City of Houston are supposed to sign at the top of the page. The

person who gathers those actual signatures—called a “Circulator”—is required to

sign an oath at the bottom of the same page.

      3.    Because the Court’s final signature count is so very close to the

required minimum number, the Court’s determination that the Referendum Petition

is not valid will be reversed if even just one of the Court’s many legal rulings is

erroneous. For example, in many instances, a Circulator signed the Circulator

Affidavit with an illegible signature, which is often the case when it comes to a

person’s own handwriting. But the Court erroneously held that, because some of

the Circulators’ signatures were not legible, then the legal consequence would be

that over five thousand otherwise-valid registered voter signatures, who validly

signed at the top of the page, could not be counted. The Court reached this



                                         2
incorrect ruling on the basis that the Circulator who gathered those signatures

signed their name illegibly when they signed their oath at the bottom of each page.

As will be shown by the Appellants in their appellate briefing, there is no legal

basis whatsoever to justify this ruling. Legibility is not a requirement for voting.

And the constitutional right to vote may not be taken away based upon poor

handwriting. Nor is it a requirement for the validity of the Circulator’s work.

Indeed, each of these disqualified Circulators signed their Circulator Oath before a

notary public. The notary public required each Circulator to show a valid form of

identification, had them sign the notary book, and then affixed their notary seal and

stamp and signature thereon the bottom of the same page where the Circulator

signed. So even if a particular Circulator signed illegibly, there would be no

question as to the identity of that particular signer of the Referendum Petition.

      4.     Another example of legal error is the Court’s confusion over the

difference between voter signatures at the top of the page with a Circulator’s

signature at the bottom of that same page. As can be seen from Exhibit 2, each

Circulator must sign an oath at the bottom of the page of the Referendum Petition.

In addition, each Circulator must swear under oath that he/she signed the

Referendum Petition as a voter at the top of the page. Because a Circulator may

act as a Circulator as often as they would like, there are some Circulators who

signed a Circulator Oath at the bottom of over a hundred pages of the Referendum



                                          3
Petition. Unlike a Circulator, however, a voter may not sign the Referendum

Petition as often as they would like. To the contrary, the Houston City Charter

only permits a registered voter to sign as a voter at the top of the page just one

time. This, the Circulator’s Oath at the bottom of the page requires that each

particular Circulator sign—one time—at the top of the page as a voter.

      5.     But the Court ruled that none of the otherwise-valid registered voter

signatures at the top of the page could be counted if the Circulator in question

signed the top of the page in an invalid fashion. For example, if the voter signature

could not be counted because the voter forgot to list the date of their signature, or

signed it too early to be counted (the valid start/stop timeframe for signature was

June 3-July 3 of 2014, but some people signed prior to June 3), or failed to list their

voter certificate number, etc., then the Court ruled that the voter had not “validly

signed” the Referendum Petition. This ruling is dead wrong, and mixes up the two

types of signatures on the document. In these examples, there is absolutely nothing

wrong with the Circulator’s signature at the bottom of the page.              And the

Circulators’ Oath, which says that they are “one of the signers of the above

petition” (as opposed to swearing that they are a “valid signer”), is 100% true and

correct in all respects. Thus, there is no valid basis to argue that the Circulator’s

Oath is false and then contend that all of that particular Circulator’s work of

gathering otherwise-valid registered voter signatures should be tossed out.     To the



                                          4
contrary, the only impact of a Circulator’s signature at the top of the page being

invalid is that one single signature may not be counted. Nothing more, nothing

less. This error alone will flip the outcome in this case.

      6.     Third, the City failed to determine the voter registration status of the

more than 54,000 citizen signers on the Referendum Petition. And, to compound

that error, the City looked at the current addresses of various signers as of April of

2015, rather than the addresses on the Referendum Petition itself back in July of

2014. As is common, thousands of voters have moved from inside the City of

Houston to outside the City of Houston in the past ten months. Just this mistake

alone would flip the result.

      7.     Accordingly, it is critical that the Court review and decide this case in

time for the upcoming election cycle. Indeed, the issues raised in this appeal, if

accepted by this Court, will result in the potential calling of an election to occur in

November, 2015 on whether the ERO should be repealed by the voters. The

statutory deadline for the City of Houston to call an election is August 18, 2015.

However, prior to an election being called by the City, the Houston City Charter

requires the Houston City Council to determine, as a political matter, whether it

will simply repeal the ERO in its entirety. Doing so would obviate the need for an

election, but that political process could take an additional couple of weeks or

perhaps longer. Therefore, in order for Appellants’ request that an election be held



                                           5
this calendar year not to become moot by the mere passage of time, Appellants’

appeal need to be briefed and decided in this Honorable Court of Appeals by May

31, 2015 and briefed and decided in the Supreme Court by June 30, 2015. That

expedited timeframe would then give the Trial Court enough time in the month of

July to sort out any remand issues and order the Appellees’ to perform their duties

under the Houston City Charter, and it would provide enough time for the Houston

City Council to reconsider the ERO, and it would also provide enough time for the

City to order an election by August 18, 2015 for an election to be held in

November. As such, it is absolutely essential that in order to protect this Court’s

jurisdiction and to prevent this aspect of Appellants’ claim from becoming moot,

Appellants seek an Expedited Briefing Schedule and Decision as explained above.

      8.    Although Appellants’ proposed deadlines are brisk, they are no more

brisk than has traditionally been allowed in redistricting litigation, and the

undersigned has had more than three decades of experience in the context of

expedited briefing in that context.        Furthermore, the burden is heavier on

Appellants’ counsel than it is on opposing counsel, as throughout this litigation

Appellants have only had one lawyer, while the Appellees have had in excess of 15

active lawyers from three major law firms, as well as the entire Houston City

Attorney’s Office, working on this case.




                                           6
      9.    The Appellees’ suggestion that there is no justiciable interest in a

prompt election is wrong. As the Texas Supreme Court has observed, “[e]lection

results are often influenced by unique and complex factors existing at a particular

point in time, and those who petition for an election may have strong reasons for

desiring a particular election date.” Blum v. Lanier, 997 S.W.2d 259 (Tex. 1999).

                                     II.       Prayer

      For the foregoing good cause, Appellants Jared Woodfill and F.N. Williams,

Sr. seek an Expedited Briefing Schedule and Decision in this matter.

                               Respectfully Submitted,

                               ANDY TAYLOR & ASSOCIATES, P.C.

                                      BY: /s/ Andy Taylor
                                      Andy Taylor
                                      State Bar No. 19727600
                                      Amanda Peterson
                                      State Bar No. 24032953
                                      2668 Highway 36S, #288
                                      Brenham, Texas 77833
                                      713-222-1817 (telephone)
                                      713-222-1855 (facsimile)
                                      ataylor@andytaylorlaw.com
                                      apeterson@andytaylorlaw.com

                                      ATTORNEYS FOR JARED WOODFILL,
                                      AND F.N. WILLIAMS, SR.




                                           7
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the attached document was
served via email on the 6th day of May, 2015 to the following attorneys.

SUSMAN GODFREY L.L.P.
Geoffrey L. Harrison
gharrison@susmangodfrey.com
State Bar No. 00785947
Alex Kaplan
akaplan@susmangodfrey.com
State Bar No. 24046185
Kristen Schlemmer
kschlemmer@susmangodfrey.com
State Bar No. 24075029
1000 Louisiana Street, Suite 5100
Houston, Texas 77002-5096
Telephone: (713) 651-9366
Facsimile: (713) 654-6666


CITY OF HOUSTON LEGAL DEPARTMENT            HAYNES AND BOONE, LLP
Donna L. Edmonson                           Lynne Liberato
Judith L. Ramsey                            State Bar No. 00000075
James Martin Corbett                        Kent Rutter
Patricia L. Casey                           State Bar No. 00797364
900 Bagby, 4th Floor                        William Feldman
Houston, Texas 77002                        State Bar No. 24081715
Telephone: (832) 393-6412                   Katie Dolan-Galaviz
Facsimile: (832) 393-6259                   State Bar No. 24069620
Donna.Edmundson@houstontx.gov               1221 McKinney, Suite 2100
Jim.Corbett@houstontx.gov                   Houston, Texas 77010-2007
Judith.Ramsey@houstontx.gov                 Telephone: (713) 547-2000
Pat.Casey@houstontx.gov                     Facsimile: (713) 547-2600
Attorneys for Annise D. Parker, Mayor       Lynne.Liberato@haynesboone.com
                                            Kent.Rutter@haynesboone.com
                                            william.feldman@haynesboone.com
                                            katie.dolan-
                                            galaviz@haynesboone.com
                                            Appellate Attorneys for All

                                        8
                                             Defendants
FULBRIGHT & JAWORSKI LLP
Edward B. “Teddy” Adams, Jr.
State Bar No. 00790200
Andrew Price
State Bar No. 24002791
Seth Isgur
State Bar No. 24054498
Geraldine W. Young
State Bar No. 24084134
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Telephone: (713) 651-5151
Facsimile: (713) 651-5246
Teddy.Adams@nortonrosefulbright.com
Andrew.Price@nortonrosefulbright.com
Seth.Isgur@nortonrosefulbright.com
Geraldine.Young@nortonrosefulbright.com
Attorneys for Anna Russell, City Secretary



                                             /s/ Andy Taylor________




                                       9
                                     CAUSE NO. 2014-44974

JARED WOODFILL, F.N. WILLIAMS, SR.,               §               IN THE DISTRICT COURT OF
AND MAX MILLER                                    §
                                                  §
v.                                                §                  HARRIS COUNTY, TEXAS
                                                  §
ANNISE D. PARKER, MAYOR,                          §
ANNA RUSSELL, CITY SECRETARY,                     §
AND CITY OF HOUSTON                               §                  152ND JUDICIAL DISTRICT

                                       FINAL JUDGMENT

1.     On January 26, 2015, this Court called this case for trial. Plaintiffs Jared Woodfill, F.N.

Williams, Sr., and Max Miller each appeared in person and/or through their attorneys and

announced ready for trial.     Each of the Defendants appeared in person and/or through its

attorneys and announced ready for trial. The Court impaneled and swore in the Jury, which

heard the evidence and arguments of counsel. The Court submitted questions, definitions and

instructions to the Jury.   On February 13, 2015, the jury returned its verdict and the Court

accepted it. The questions submitted to the Jury and the Jury's findings are attached as Exhibit

"A" and incorporated into this Judgment by this reference.

2.     For the reasons stated in Paragraphs (a)(I)(A), (a)(I)(B), (a)(l)(C), (a)(2), (a)(3), (a)(4)

and (a)(5) of the Court's previous Order dated February 20, 2015, which is attached as Exhibit

"B" and incorporated into this Judgment by this reference, the Court disregards the Jury's

findings in response to Jury Question 1 on the basis that said findings are legally immaterial.

3.     For the reason stated in Paragraph (b) of the Court's previous Order dated February 20,

2015, which is attached as Exhibit "B" and incorporated into this Judgment by this reference, the

Court disregards the Jury's findings in response to Jury Question 2 on the basis that said findings

are legally immaterial. Because the Court disregards the Jury's finding in response to Jury
Question 2, the Court likewise disregards the Jury's finding in response to Jury Question 3, as

such finding is legally immaterial.

4.     For the reason stated in Paragraph (c) of the Court's previous Order dated February 20,

2015, which is attached as Exhibit "B" and incorporated into this Judgment by this reference, the

Court accepts the fmdings of the Jury in response to Jury Question 4.

5.     The Court accepts the fmdings of the Jury in response to Jury Question 5.

6.     For the reason stated in Paragraph (d) of the Court's previous Order dated February 20,

2015, which is attached as Exhibit "B" and incorporated into this Judgment by this reference, the

Court accepts the findings of the Jury in response to Jury Question 6.

7.     In addition to the findings above, the Court also found that regarding the petitions of

circulators who either did not sign the petition or whose signature was invalidated, the signatures

on those petitions shall not be valid.

8.     Further, and prior to the commencement of the jury trial, the Court granted partial

summary judgment on February 4, 2015. Said ruling is attached to this Judgment as Exhibit "C"

and is incorporated into this Judgment by this reference. As demonstrated therein, the Court

found that the following pages and/or signatures could not be legally counted as follows:

       (a)     Pages where the circulator's affidavit was not notarized.

       (b)     Pages where the circulator notarized his or her own affidavit.

       (c)     Pages where the circulator's name is illegible.

       (d)     Signatures that were crossed-out or withdrawn before the petition was submitted
               cannot be counted as legally valid signatures under Texas Election Code §
               277.022(a).

       (e)     Signatures that pre-date June 3, 2014, the first day people lawfully could sign the
               petition under the City Charter.

       (f)     Signatures added after the circulator signed the verification.



                                                 2
        (g)     Signatures of the same person that appear more than once.

9.      The Court further finds that the minimum number of required signatures on the

Referendum Petition is 17,249.

        It is, therefore, ORDERED, ADJUDGED AND DECREED that after applying all of the

findings of the Jury and the rulings of the Court, the Court enters this Final Judgment in favor of

the Defendants, as the final tally of valid signatures on the Referendum Petition is 16,684 which

does not exceed the minimum number of required signatures. The Court therefore finds as a

matter of fact and as a matter of law that the Referendum Petition is not valid or enforceable in

all respects.

        It is further ORDERED, ADJUDGED AND DECREED that all relief requested by

Plaintiffs, whether legal or equitable, is hereby denied and that Plaintiffs take nothing on their

claims against Defendants.

        It is further ORDERED, ADJUDGED AND DECREED that Defendants are each

awarded all costs of court. All writs and process for the enforcement and collection of this Final

Judgment or the costs of court may issue as necessary.

        It is further ORDERED, ADJUDGED AND DECREED that all relief not expressly

awarded in this Final Judgment is denied. This Final Judgment fmally disposes of all claims and

all parties and is appealable.

        SIGNED this    II ~ay of April, 2015.


                                             PRESIDING JUDGE




                                                3
                                      CAUSE NO. 2014-44974
                                                                                    f-ILr
JARED WOODFILL, STEVEN F.                                 §                IN TIlE DISTRICT COURT 0
HOTZE, MD, F. N. WILLIAMS, SR.,                           §
and MAX MILLER                                            §
                                                          §
~                                                         §                  HARRIS COUNTY, TE
                                                          §
ANNISB D. PARKER. MAYOR;                                  §
ANNA RUSSELL, CITY                                        §
SECRETARY; and CITY HOUSTON                               §                       JbrA,tA~
                                                                                    District Clark
                                        CHAROEOFCOURT                                FEB 13 2015
MEMBERS OF TIm JURY:
                                                                              nm.:.__~~~~~~~
                                                                                     Ha,,11 CDunty. ..,.

                                                                              ~------~~----~
       After the closing arguments, you will go to the jury room to decide the c8S:"~er the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.
                      ~

       Remember my previous instructions: Do not discuss the case with anyone else, either in
person or by any other means. Do not do any independent investigation about the case 0
conduct any research. Do not look up any words in dictionaries or on the Internet Do tiot pos
information a~out the case on the Internet Do not share any special knowledge or experienc
with the other jurors. Do not use your cell phone or any other electronic device during yo
deliberations for any reason.

        Any notes you have taken are for your own personal use. You may take your notes bac
into the jury room and consult them during deliberations. but do not show or read your notes t
your fellow jurors during your deliberations. Your notes are not evidence. Each of you shoul
rely on your independent recollection of the evidence and not be influenced by the fact ilia
another juror has or has not taken notes.

       After you complete your deliberations, the bailiff will collect your notes. When you ar
released from jury service, the bailiff will promptly destroy your notes so that nobody can
what you wrote.

Here are the instructions for answering the questions:
       1.     Do not let bias, prejudice or sympathy play any part in your decision.

        2.      Base your answers only on what was presented in court and on the law that is i
these instructions and questions. Do not consider or discuss any evidence that was not presente
in the courtroom.


                             -   RECORDER'S MEMoRANDUM
                                 Thlllns\lUlllllllllIDlpoal quaBIy   I
                                       lithe \lm8 allmaGII\O         I .
       J.       You are to make up your own minds about the facts. You are the sole judges 0
the credibility of the witnesses and the weight to give their testimony. But on matters of law
you must follow all of my instructions.

        4.    If my instructions use a word in a way that is different from its ordinary meaning
use the meaning I give you, which will be a proper legal definition.

       5.      All the questions and answers aro important. No one should say that any questio
or answer is not important.

       6.      Answer "yes" or "no" to all questions unless you are told otherwise. A "yes'
answer must be based on a preponderance of the evidence. Whenever a question requires
answer other than "yes" or "no," your answer must be based on a preponderance of the evidence.

       The term "preponderance of the evidence" means the greater weight of credible evidenc
presented in this case. ·If you do not find that a preponderance of the evidence supports a "yes'
answer, then answer "no." A preponderance of the evidence is not measured by the number 0
witnesses or by the number of documents admitted in evidence. For a fact to be proved by
preponderance of the evidence, you must find that the fact is more likely true than not true.

       7.     Do not decide who you think should win before you answer the questions an
then just answer the questions to match your decision. Answer each question carefully withou
considering who will win. Do not discuss or consider the effect your answers will have.

       8.     Do not answer questions by drawing straws or by any method of chance.

       9.      Some questions might ask you for a dollar amount. Do not agree in advance t
decide on a dollar amount by adding up each jurors amount and then figuring the average.

       10.    Do not trade your answers. For example, do not say, "I will answer this questio
your way if you answer another question my way."

       11.      The answers to the questions must be based on the decision of at least 10 of the 1
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote 0
anything less than 10 jurors, even if it would be a mlijority.

       As I have said before, if you do not follow these instructions, you will be guilty of juro
misconduct, and I might have to order a new trial and start this process over again. This woul
waste your time and the parties' money, and would require the taxpayers of this county to pay fo
another trial. If a juror breaks any of these rules. tell that person to stop and report it to m
immediately.
                                           QUESTION I

       Which, if any, of the following Circulators signed and subscribed the circulator's oath i
the Referendwn Petition?

      "Signed" means its plain and ordinary meaning.

      "Subscribed" means to sign one's own name beneath at the end of an instrument.

      Answer "Yes" or ''No'' next to the name of each Circulator.

       1.1    Tori Albarqauie:                               No
      1.2     Phillip Bryant:                                 N"
      1.3     Eric '''rex'' Christopher:                     ~U
       1.4    Monica Duplechain:                               MtJ
       1.5    Robert Hall:                                    ~'0
       1.6    Laura Ingle:
                                                              '4"
       1.7    Wanda Jacobs:                                   tJp
       1.8    Victor Lawrence:                                ~'IA
                                                               r
       1.9    Cynthia Payton:                                  biD
       1.10   Sylvia Simms:                                    Jo
      1.11    Laura Tucker:                                     Jia
       1.12   Lenoir Walker:                                    ...10
      1.13    Margo Womac:                                          NO
       1.14   Graciela Zepeda:                                 ,J~

      1.15    Katherine Ballard-Blueford Daniels:              '-l,
      1.16    Lula Wilson:                                     \lg
       1.17   Angela Knight:                                    ~Q
       1.18   Beverly Goodwin:                                  Jo
       1.19   Molly Marks:                                      iJl
1.20   Alma Diaz:             .10
1.21   Thomas Whitehead:       Jo
1.22   Jan Fox:                    ".}tJ
1.23   Robert Laurport:            JQ
1.24   Marietta Pekmezaris:    ~o
1.25   Cesar Diaz:             l.lo
1.26   Paul Pinette:           UO
1.27   Nancy Drusher:          Jo
1.28   Shellie L(Ori:          J.,
1.29   Sylvia Zuniga:         \li~
1.30   Joe Dwrett:             tJD
1.31   Jane Comelson:         J!2
1.32   Carolyn Williams:      ~£~
1.33   Catherine Cagle:
1.34   Mike Holsey:           '41;6
1.35   Judith Tripp:          ~ti
1.36   Christine Kasper:       .Jo
1.37   Stephanie McHugh:      ,
                              \Ii~
1.38   Virgie Manning:         ,J{)
1.39   Misty Freeman:             J.O
1.40   Allison McMillan:          1\.\6
1.41   Jerry Mouders:             &10
1.42   Margaret Thompson:     \/~
1.43   Bessie Jenkins:         ~~
1.44   Stephanie Hart:         ~M
1.45   Elizabeth Oill:     \J~
1.46   Fount Freeman:      ~~
1.47   Karen Daugherty:
                           '1£6
1.48
1.49
       Alison Hogan:
       Sue Stewart:
                            "'0
                            tJo
1.50   Jean A. Dominy:      ~Q
1.51   L.S. Lockler:            NO
1.52   Miriam Fields:           ,.10
1.53   William Hinson:     '1M
1.54   John Bums:          ,,1&
1.55   Ron Dominy:         \JM
1.56   John Flato:          V~
1.57   W.F. Borgsteadt:         Yo
I.S8   Marcia Peters:      yb5
1.59   JUI Spero:            ,
                            \(H
1.60   Gabriele Duncan:    "u
                            i


1.61   Thomas Suffield:     \12"5
                                I
1.62   David Maldonado:     ,£y
1.63   Cynthia Resendez:
                           V'4
1.64   Kendall Baker:       ytf4
1.65   Sherry Hart:         'l&s
1.66   Frank Dillard:               No
1.67   Olin Pennington:             Nt)
1.68   Dennis Schepps:          yo
1.69   Cynthia Niccum:
                                N'
1.70   Gerardo Landis:      Jo
1.71   Patrick Kearns:       Jo
1.72   Marianne K.ahlich:    J~
1.73   Janice Gregory:        ·JtJ
1.74   Lisa McGinness:       UfJ
1.75   Eva Noel:             ,JO
1.76   S.Johnson:            ,
                            \J"-5
1.77   Craig Ford:           '1~
1.78   Vincent Powell:       '4~
1.79   Sandra Flores:       ~l U
1.80   Max Miller:          1\..1.
1.81   Jared Woodfill:      M#(J
1.82   Pervis Hall:          Jo
1.83   Melissa Madrid:      tJv
1.84   Diane Bagby:         .,J"
1.85   Willie Davis:         JD
1.86   Donald Echols:         .JO
1.87   Efrain Ruiz, Jr.:     ,JQ
1.88   Sally Biestek:        U"
1.89   Doris Wright:         ~J"
1.90   Edwin Garcia:          ,JC1
1.91   Jennifer Heard:       tJa
1.92   Bonnie Parker:       .~«
1.93   Mike Branson:        ¥&I.
1.94   Neal Krenzke:          MO
1.95   Cynthia Alexander:   Nb
1.96   Steve Riggle:        ,JO
1.97   Rachele Riggle:      Nt
1.98   Deborah Anderson:     ij,
                                   QUESTION 2

       Do you find sufticient information was reasonably ascertainable elsewhere in th
Referendum Petition to allow the identification of Sylvia Simms as a circulator of th
Referendum Petition?

      The use of ditto marks or abbreviations does not invalidate a signature if the requir
      information is reasonably ascertainable.

      "Reasonably ascertainable" means something one would discover upon exercise             0
      reasonable diligence under the circumstances.

      Answer "Yes" or "No."

      Answer:
                                       QUESTION 3

        Do you find that the pages of the Referendum Petition submitted by the followin
petition circulators include fraud? . .

      "Fraud" means a knowing misrepresentation of the truth or concealment of a material fae
      to induce another to act.

      Answer "Yes" or "No" next to the name of each following Circulators.
      3.1    Tori Albarqauie:
                                                   "h
      3.2    Jose CbagoUa:                         A\Q
      3.3    Eric "Tex" Christopher:                rJ1)
      3.4    Cedric Dora:                          NU
      3.S    Monica DupJechain:                   rJ~
      3.6    Sandra Flores:                        Ja
      3.7    Steve Ibarra:                         Jo
      3.8    Pervis Hall:                           i'\O
      3.9    Wanda Jacobs:                         Nd
      3.10   Cynthia Payton:                      NO
      3.11   Vincent Powell:                      ,Jt)
      3.12   Murray Willia.ms:                    "to
      3.13   Lula Wilson:                         Jo
                                         QUEsnON4

        Do you find that the pages of the Referendum Petition submitted by the followin
petition circulators include forgery?

      "Forgery" means the signing of another's muno, or of a false or fictitious name, to
      petition.

      Answer "Vestl or "Notl next to the name of each of the following Circulators.

      4.1    Tori Albarqauie:                     ~fA
      4.2    Jose Chagolla:                         ,JD
      4.3    Eric ''Textl Christopber:            ~v.,
      4.4    Cedric Dora:                         'lid
      4.S    Monica Duplechain:                   \l6$
      4.6    Sandra Flores:                        ~16
      4.7    Steve Ibarra:                         ~iIS
      4.8    Pervis Hall:                          'Ill
      4.9    Wanda Jacobs:                        ,
                                                  \'«
      4.10 Cynthia Payton:                        '4M
      4.11   Vincent Powell:                     'fM
      4.12   Murray Williams:                     ,.I~
      4.13   Lula Wilson:                         ~1c0
                                       QUESTIONS

        Do you find that the pages of the Referendum Petition submitted by the followin
petition circulators include non-accidental defects?

      Answer uycs" or "No" next to the name of each of the following Circulators.

      S.I    Tori Albarqauie:                     NQ
      5.2    Phillip Bryant
                                                'lib
      5.3    Jose Chagolla:                       ~16
      5.4    Eric uTcx" Christopher:             'Iti
      S.s    Cedric Dora:                         N"
      5.6    Monica Duplechain:
                                                  ~"
      5.7    Sandra Flores:
                                                  "'0
      5.8    Steve Ibarra:
                                                  ~fs'
      5.9    Pervis Hall:                          tJJl
      5.10   Wanda Jacobs:                         Jo
      5.11   Cynthia Payton:                      tJa
      5.12 Vincent Powell:                       ~lA
      5.13   Sylvia Simms                         hjo
      5.14 Lenoir Walker                            .. 10
      5.15   Murray Williams:                    ,'f4
      5.16   Lula Wilson:                         jp
                                        QUESTION 6

        For each of the following petition circulators, do you fmd that his or her circulator'
affidavit oaths are true and correct?

      Answer "Yes" or "No" next to the name of each of the following Circulators.

      6.1    Tori Albarqauie:                     b,\p

      6.2     Jose Chagolla:                       ~~
      6.3    Bric "Tex" Christopher:               No
      6.4     Cedric Dora:                         1.1 b
      6.S    Monica Duplechain:                   t-tO
      6.6    Sandra Flores:                       Uti
      6.7     Steve Ibarra:                        J-o
      6.8    Pervis Hall:                           JP
      6.9     Wanda Jacobs:                        J~
      6.10    Cynthia Payton:                       Jo
      6.11    Vincent Powell:                       llo
      6.12   Mmray Williams:                         Jo
      6.13   Lula Wllson:                           ~Io
Presiding Juror:

        1.     When you go into the jury room to answer the questions, the first thing you wi!
need to do is choose a presiding juror.

       2.      The presiding juror has these duties:

              L        have the complete charge read aloud if it will be helpful to yo
                       deliberations;

               b.      preside over your deliberations meaning manage the discussions, and s
                       that you follow these instructions;

               c.     give written questions or comments to the bailiff who will give them to th
                      judge;

               d.      write down the answers you agree on;

               e.      get the sign&tures for the verdict certificate; and

               f.     notify the bailitfthat you bave reached a verdict.

       Do you understand the duties of the presiding juror? If you do not, please tell me now.

Instructions for Signing the Verdict Certificate:

       1.      You may answer the questions on a vote of 10 jurors. The same 10 jurors m
agree on every answer in the charge. This means you may not bave one group of 10 jurors agr
on one answer and B different group of 10 jurors agree on another answer.

       2.     If 10 jurors agree on every answer, those 10 jurors sign the verdict. If 11 juro
agree on every answer, those 11 jurors sign the verdict. If all 12 of you agree on every answer
you are unanimous and only the presiding juror signs the verdict

        3.     All jurors sbould deliberate on every question. You may end up with all 12 0
you agreeing on some answers, while only 10 or 11 of you agree on other answers. But when yo
sign the verdict, only those 10 who agree on every answer will sign the verdict

       Do you understand these instructions? If you do not, please teU me now.


                                                              Presiding Judge
,.

                                           Verdict Certificate
     Check one:

     _       Our verdict is unanimous. All 12 of us have agreed to each and every answer. Th
     presiding juror has signed the certificate for a1112 of us.


            Signature of Presiding Juror                Printed Name of Presiding Juror

     _ _ Our verdict is not unanimous. Eleven of us have agreed to each and every answer an
     have signed the certificate below.

     -.L. Our verdict is not unanimous. Ten of us have agreed to each and every answer and
     have signed the certificate below.

                    SIGNATURE                                    NAME PRiNTED

     1.                                                           ~~J,
     2.                                                     11I//(;dlut "F-~(
     3.                                                  Lau/fence          f ~Qd                                                                                                   -£;ri)7X
                                                                                                            --
                                                                                                           p-~
                                      CAUSE NO. 2014-44974

JARED WOODFILL, STEVEN F.                          §                 IN THE DISTRICT COURT OF
HOTZE, MD, F. N. WILLIAMS, SR.,                    §
and MAX MILLER                                     §
                                                   §
v.                                                 §                   HARRIS COUNTY, TEXAS
                                                   §
ANNISE D. PARKER, MAYOR;                           §
ANNA RUSSELL, CITY                                 §
                                                                                               FILED
                                                                                                Chris Daniel
SECRETARY; and CITY HOUSTON                        §                    152nd JUDICIAL D~m8rk

                                                                                  TIme:
                                                                                                  FEB 20 2015
                                                  ORDER
                                                                                  B    -"iH;;;.r:;:i;rJ8;cc;:::ou;';;'nh:'IY.-:;:Te~x~a.--
       On this date the Court makes the following rulings regarding the KoUhLhtg                      ofo~atJhl
signatures on the petitions that were the subject of this lawsuit.

       The Court orders the following:

       (a)     Regarding issues related to whether the petition circulators' oaths were signed and

               subscribed:

               (1)     Where the name was printed on the line within the oath and signed:

                       (A)      if the signature was above the oath, the signature shall be valid;

                       (B)      if the signature was below the oath, the signature shall be valid;

                       (C)      if the signature was anywhere else around the oath, the signature

                                shall be valid.

               (2)     If there is only a legible signature on the line within the oath, the signature

                       is valid.

               (3)     If there is only a printed name on the line within the oath, the signature is

                       valid.

               (4)     If there is only an illegible signature on the line within the oath, the

                       signature is invalid.
      (5)      If there is a signature on the line within the oath and a printed name

               anywhere around the oath, the signature is valid.

(b)   Regarding Question 2, the Court disregards the jury's answer to Question 2

      because the Court finds that it is the duty of the party submitting the petitions to

      identify the circulators instead of that duty being placed on the City of Houston to

      go through 5,199 petitions to identify the circulator in question.

(c)   Regarding Question 4, where the evidence indicates that the same person signed

      his or her own   n~e    and then the name of another person or persons, none of

      those signatures shall be valid because the court cannot determine from the

      evidence the identity of the person who actually signed the petition.

(d)   Regarding Question 6, notwithstanding any of the above rulings, since the jury

      found that the following circulators' affidavit oaths were not true and correct, the

      signatures on the following circulators' petitions which are determined to not be

      true or correct are invalid:

      Tori Albarqauie, Eric ''Tex'' Christopher, Cedric Dora, Monica Duplechain,

      Sandra Flores, Steve Ibarra, Pervis Hall, Wanda Jacobs, Cynthia Payton, Vincent

      Powell, Murray Williams and Lula Wilson.

(e)   Regarding the petitions of circulators who either did not sign the petition or

      whose signature was invalidated, the signatures on those petitions shall not be

      valid.

      Signed      FEB 2 0 2015
                                         ~
                                        Robert K. Schaffer
                                        Presiding Judge
                                     CAUSE NO. 2014-44974

JARED WOODFILL, ET. AL.                           §                        - IN TIIE DISTRICT COURT OF
                                                  §
v.                                                §
                                                  §                              HAJUtlSCOUNTY,TEXAS
ANNISED. PARKER, MAYOR, ET.                       §
AL.                                               §                              1520d   JUDICJt~1 D
                                                                                                   District Clark
                     AMENDED ORDER GRANTING DEFENDANTS'                                          FEB 05 2015
                     MOTION FOR PARTIAL SUMMARY JUDGMENT nme:
                                                                                           '--:H-:-.--:rrl:""".'::"Co-u-::'nty-,="Te--x.--.--

      Having considered the Defendants' Motion for Partial Summary Judjffi@At, ta@ CAYrt
                                                                                    lJepu
                                                                                          ty


GRANTS the Defendants' motion.

      The Court ORDERS that the following must be excluded:

      • Pages where the circulator's affidavit was not notarized.

      • Pages where the circulator notarized his or her own affidavit

      • Pages where the circulator's name is illegible.

      • Pages eD whieh a eifeulatel aid Bet sign the eath.

      • Pages wllele the eirsulatel aid Bet pleperly sUBseribe the eath.

      • Pages eertified by eireulatefS ,-vee aid Bet 7:alidly sign the petitieD.

      • Signatures that were crossed-out el wi-thdra·...m before the petition was submitted
        cannot be counted as legally valid signatures under Texas Election Code §277.0022(a).

      • Signatures that pre-date June 3, 2014, the first day people lawfully could sign the
        petition under the City Charter.

      • Signatures added after the circulator signed the verification.

      • Signatures of the same person that appear more than once.



                                                             ~
      SIGNED February 4,2015.


                                                          Judge Robert Schaffer


                                          r-~~::::        ____
                                              RECORDER'S MElIOM -
                                              This Instrumenr is of      NDUM
                                                    al Ihe lime of l~ngquall!Y

                                                                                                         t'A. C. ~.\
                                                                                                    _.c
                                                                                                    ~
                                                                                                     :~~~}
                                                                                                       ...'. . • " ... ,....='-.-                                                                                          (":
                                                                                                                                                                                                                           W\.';
C
·",~ N01ary Publk:. Stale of Texas
                                                                                                                                                                                               ------


                                                                                                                                        ~'"       "t.:.,"! My CornrnlssJon Expires
                                                                                                                                     ~ I .....,;;,:~;:~~:,.~
                                                                                                                                     ~4>~~          ,=OSCQ:J
                                                                                                                                                               April ~ 1:.. 2018
                                                                                                                                                               u±      CDIIt'fti"...>«r""'"O"":.
                                                                                                                                                                                                        !'
                                                                                                                                                                                                   -r.:w~J


                                                                                                                                                                                                                                   nn?~n~